By the whole Court.
The first exception is insufficient;, because the court, on motion in arrest, after a general verdict of the jury, cannot resort back to the evidence on which *62tbe verdict was founded, to set it aside, but must render judgment according to tbe facts found.
And, upon examination into tbe facts alleged in tbe second exception, it does not appear that there was any partiality in tbe juror, wbo is said to bave given bis opinion in tbe case, before tbe trial, as be declares be bad no remembrance of it; and although it was testified by two young men that they bad beard him, some years ago, give bis opinion in a transient discourse, yet it doth not appear that, that opinion was founded on a full knowledge of tbe case, or that it bad any influence on bis mind in tbe trial. And it was further shown, that tbe other jurors were very unanimous in giving their verdict as they did, before they bad beard bis opinion.
Note.— In this case if was moved, on tbe part of tbe defendant, that be might introduce testimony of what Baldwin Woodruff bad acknowledged, "as to tbe fraud in said sale. But, ,
By the Court.
What a person bath been beard to say, wbo is only interested in tbe event of a suit, but not a party to it, cannot be given in evidence; for though a person may confess for himself, be cannot for another.
It was also moved to inquire tbe character of tbe parties to tbe fraudulent conveyance, as to honesty — which was overruled by tbe court.